EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 14 December 2021 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Substitute Specification:
Page 12, in paragraph [0039], second & 8th lines therein and in paragraph [0040], 6th line therein, “a relief cut” has been rewritten as --an opening--, respectively at these instances.
Page 12, in paragraph [0039], 5th line therein and page 15, in paragraph [0051], second line therein, “relief cut” has been rewritten as --opening--, respectively at these instances.
Page 11, in paragraph [0042], second line therein and page 13, in paragraph [0043], third line therein, “1A-B,” has been rewritten as --1A and 1B,--, respectively at these instances.
In the Claims:
In claim 19, line 1, “the” has been rewritten as --a--.
Claims 1-20 are allowable over the prior art of record.
Comments:
informal examiners amendment. With regard to the specification amendments, the change in the terminology from “relief cut” to --opening-- provides for obvious consistency in descriptive terminology (e.g. see the amendment to paragraph [0051]). With regard to the claim amendment in claim 19, the change from “the” to --a-- was made to avoid an obvious lack of antecedent basis for the “second side barrier” (e.g. see the analogous terminology in claim 15). 
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A waveguide transition between front and rear windows connected by a tapered plate to form upper and lower chambers that define an energy path through the transition--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee